Exhibit 10.1

 

SHARE PURCHASE AGREEMENT

 

THIS SHARE PURCHASE AGREEMENT (this “Agreement”), dated as of February 28, 2015
(the “Signing Date”), by and among Lakewood Capital Partners, LP, a Delaware
limited partnership (“Seller”), Lakewood Capital Management, LP, a Delaware
limited partnership (“Lakewood Capital Management”), Lakewood Capital Offshore
Fund, Ltd., a Cayman Islands exempted company (“Lakewood Capital Offshore”),
Lakewood Capital Advisors, LLC, a Delaware limited liability company (“Lakewood
Capital Advisors”), Lakewood Capital Management (GP), LLC, a Delaware limited
liability company (“Lakewood Capital GP”), Bozza Jackson Holdings, LLC, a
Delaware limited liability company (“Bozza Holdings”), Anthony T. Bozza
(“Bozza”), William L. Jackson (“Jackson” and together with Seller, Lakewood
Capital Management, Lakewood Capital Offshore, Lakewood Capital Advisors,
Lakewood Capital GP, Bozza Holdings and Bozza, the “Lakewood Parties”),
Government Properties Income Trust, a Maryland real estate investment trust
(“Purchaser”), and, solely in respect of Section 4.4(c), Section 4.5(c) and
Article VI, Select Income REIT, a Maryland real estate investment trust (the
“Company”).  The Lakewood Parties and Purchaser are each referred to as a
“Party” and collectively as the “Parties”.

 

RECITALS

 

WHEREAS, Lakewood owns 3,613,633 common shares of beneficial interest, par value
$.01 per share (the “Common Shares”), of the Company;

 

WHEREAS, Lakewood desires to sell to Purchaser, and Purchaser desires to
purchase from Lakewood 3,418,421 Common Shares owned by Lakewood (the
“Applicable Shares”), on the terms and subject to the conditions set forth
herein.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises, and of the representations,
warranties, covenants and agreements set forth herein, the Parties agree as
follows:

 

ARTICLE I

 

CERTAIN DEFINITIONS AND CONSTRUCTION

 

Section 1.1                                    Certain Definitions.  As used in
this Agreement, the following terms have the meanings set forth below:

 

“Affiliate” of any particular Person means any other Person controlling,
controlled by or under common control with such particular Person.  For the
purposes of this definition, “control” means the possession, directly or
indirectly, of the power to direct the management and policies of a Person
whether through the ownership of voting securities, Contract or otherwise.

 

--------------------------------------------------------------------------------


 

“Business Day” means any day, other than a Saturday or Sunday, on which
commercial banks are not required or authorized to close in New York, New York
or Boston, Massachusetts.

 

“Contract” means any agreement, obligation, contract, license, understanding,
commitment, indenture or instrument, whether written or oral.

 

“Covered Company” means the Company and Purchaser.

 

“Covered Securities” means shares of beneficial or other interests, capital
stock, debt securities, debt obligations or other securities of either Covered
Company, including, common shares, common stock, common interests, preferred
shares, preferred stock and preferred interests of either Covered Company, and
any other rights, securities or obligations that are convertible into, or
exercisable or exchangeable for, any shares of beneficial or other interests,
capital stock, debt securities, debt obligations or other securities of either
Covered Company, whether or not subject to the passage of time or other
contingencies.

 

“Derivative Securities” means any securities owned, or Contract entered into, by
any Person which gives such Person the economic equivalent of ownership of an
amount of Covered Securities due to the fact that the value of the derivative is
determined by reference or in relation to the price or value of such Covered
Securities, irrespective of whether (i) such derivative conveys or confers to
any Person, or otherwise has ascribed to it, any voting rights or voting power
or (ii) the derivative is capable of being or required to be settled by the
payment of cash or through the delivery of such Covered Securities.

 

“Encumbrance” means any lien, pledge, charge, claim, encumbrance, equitable
interest, security interest, option, mortgage, easement, right of first refusal
or restriction of any kind.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Governmental Entity” means any federal, state, local or foreign government or
any court, administrative body, agency or commission or other governmental or
quasi-governmental entity, authority or instrumentality, domestic or foreign,
with competent jurisdiction.

 

“Law” means any law, statute, ordinance, rule, regulation, directive, code or
Order enacted, issued, promulgated, enforced or entered by any Governmental
Entity.

 

“Other Share Purchase Agreements” means the Share Purchase Agreement between
Adam D. Portnoy and the Lakewood Parties and William H. Lenehan, and the Share
Purchase Agreement between Barry M. Portnoy and the Lakewood Parties and William
H. Lenehan, each dated the date hereof.

 

“Person” means an individual, a corporation, a general or limited partnership,
an association, a limited liability company, a Governmental Entity, a trust or
other entity or organization.

 

2

--------------------------------------------------------------------------------


 

“Proceeding” means any suit, action, proceeding, arbitration, mediation, audit,
hearing, inquiry or, to the knowledge of the Person in question, investigation
(in each case, whether civil, criminal, administrative, investigative, formal or
informal) commenced, brought, conducted or heard by or before, or otherwise
involving, any Governmental Entity.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

Section 1.2                                    Additional Definitions.

 

AAA

 

Section 6.5(c)(i)

Agreement

 

Preamble

Applicable Shares

 

Recitals

Award

 

Section 6.5(c)(iv)

Bankruptcy and Equity Limitation

 

Section 3.1(c)

Bozza

 

Preamble

Bozza Holdings

 

Preamble

Chosen Courts

 

Section 6.5(b)

Claims

 

Section 4.4(a)

Closing

 

Section 2.3

Closing Date

 

Section 2.3

Company

 

Preamble

Common Shares

 

Recitals

Disputes

 

Section 6.5(c)(i)

Information

 

Section 3.1(h)(iii)

Jackson

 

Preamble

Lakewood

 

Preamble

Lakewood Capital Advisors

 

Preamble

Lakewood Capital GP

 

Preamble

Lakewood Capital Management

 

Preamble

Lakewood Capital Offshore

 

Preamble

Lakewood Parties

 

Preamble

Order

 

Section 5.1(a)

Party

 

Preamble

Per Share Price

 

Section 2.2

Purchaser

 

Preamble

Purchaser Parties

 

Section 3.1(h)(ii)

Purchaser Releasees

 

Section 4.4(a)

Rules

 

Section 6.5(c)(i)

Seller

 

Preamble

Seller Parties

 

Section 3.2(g)(ii)

Seller Releasees

 

Section 4.4(b)

Signing Date

 

Preamble

Standstill Period

 

Section 4.2

Transaction

 

Section 2.1

 

3

--------------------------------------------------------------------------------


 

Section 1.3                                    Headings.  The headings in this
Agreement are for reference purposes only and shall not in any way affect the
meaning or interpretation of this Agreement.

 

Section 1.4                                    Construction.  Unless the context
otherwise requires, as used in this Agreement: (i) “or” is not exclusive;
(ii) “including” and its variants mean “including, without limitation” and its
variants; (iii) words defined in the singular have the parallel meaning in the
plural and vice versa; (iv) references to “written” or “in writing” include in
visual electronic form; (v) words of one gender shall be construed to apply to
each gender; (vi) all pronouns and any variations thereof refer to the
masculine, feminine or neuter as the context may require; (vii) the term
“Section” refers to the specified Section of this Agreement; (viii) the terms
“Dollars” and “$” mean United States Dollars; and (ix) the word “extent” in the
phrase “to the extent” shall mean the degree to which a subject or other thing
extends and such phrase shall not mean simply “if.”

 

Section 1.5                                    Joint Drafting.  The Parties
hereto have been represented by counsel in the negotiation and preparation of
this Agreement; therefore, this Agreement will be deemed to be drafted by each
of the Parties hereto, and no rule of construction will be invoked respecting
the authorship of this Agreement.

 

ARTICLE II

 

THE TRANSACTION; THE CLOSING

 

Section 2.1                                    The Transaction.  On the terms
and subject to the conditions set forth herein, Seller agrees to sell to
Purchaser, and Purchaser agrees to purchase from Seller, the Applicable Shares
(together, the “Transaction”).

 

Section 2.2                                    Purchase Price.  The purchase
price for each Applicable Share shall be $27.85 (the “Per Share Price”).

 

Section 2.3                                    The Closing.  Unless otherwise
mutually agreed in writing between Purchaser and Seller, the closing of the
Transaction (the “Closing”) shall take place at the offices of Skadden, Arps,
Slate, Meagher & Flom LLP, 500 Boylston Street, Boston, Massachusetts 02116, or
at such other place or through such other means as such Parties may agree, at
10:00 a.m., Eastern time, on March 6, 2015 or such earlier date and time as
Seller has delivered the Applicable Shares in accordance with Section 2.5 (the
“Closing Date”).

 

Section 2.4                                    Deliveries by Purchaser.  At the
Closing, Purchaser shall deliver, or cause to be delivered, to Seller the sum of
(i) the Per Share Price multiplied by (ii) the number of the Applicable Shares,
in immediately available funds denominated in United States Dollars by wire
transfer to one or more bank accounts designated by Seller.

 

Section 2.5                                    Deliveries by Seller.  At the
Closing, Seller shall (a) deliver, or cause to be delivered, to Purchaser
evidence in a form reasonably satisfactory to Purchaser that the Applicable
Shares are registered in the name of Seller in the book entry share ledger
maintained by the Company’s transfer agent, together with a letter of direction
of Seller irrevocably directing such transfer agent either to (i) deliver to
Purchaser a share certificate or certificates

 

4

--------------------------------------------------------------------------------


 

evidencing the Applicable Shares or (ii) credit to the account of Purchaser the
Applicable Shares on the book entry transfer system maintained by the Company’s
transfer agent, as requested by Purchaser; or (b) provide evidence in a form
reasonably satisfactory to Purchaser that the Applicable Shares have been
delivered to DTC participant account #235 designated as for delivery to
Purchaser’s account with such DTC participant.

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

Section 3.1                                    Representations and Warranties of
the Lakewood Parties.  Each Lakewood Party hereby represents and warrants to
Purchaser:

 

(a)                                 Organization.  If such Lakewood Party is an
entity, it is duly organized and validly existing and is in good standing under
the Laws of its jurisdiction of organization or formation, as applicable.

 

(b)                                 Power and Authority.  Such Lakewood Party
has the requisite power and authority to enter into, execute and deliver this
Agreement and to perform such Lakewood Party’s obligations hereunder and has
taken all necessary action required for the due authorization, execution,
delivery and performance by such Lakewood Party of this Agreement.

 

(c)                                  Execution and Delivery.  This Agreement has
been duly and validly executed and delivered by such Lakewood Party and
constitutes a valid and binding obligation of such Lakewood Party, enforceable
against such in accordance with its terms, except as such enforceability may be
limited by (i) bankruptcy, insolvency, reorganization, moratorium or similar
Laws relating to or affecting generally the enforcement of creditors’ interests
and (ii) the availability of equitable remedies (whether in a Proceeding in
equity or at Law) (collectively, the “Bankruptcy and Equity Limitation”).

 

(d)                                 Ownership of Shares.  Seller is the legal
and beneficial owner of the Applicable Shares and no other Person (other than
the Lakewood Parties) has a beneficial interest in any of the Applicable
Shares.  Seller has good and valid title to the Applicable Shares and, upon
giving effect to the Closing, the Applicable Shares shall be free and clear of
all Encumbrances (other than any Encumbrances or other limitations created by,
resulting from or arising out the Company’s declaration of trust or other
organizational documents, including Section 7.2 of the Company’s declaration of
trust). Assuming Purchaser (i) has the requisite power and authority to be the
lawful owner of the Applicable Shares, (ii) is not subject to any Encumbrance or
Contract (including any Encumbrance or other limitation referred to in the
parenthetical in the immediately preceding sentence) that would restrict or
prohibit Purchaser from taking good and valid title to the Applicable Shares
free and clear of all Encumbrances and (iii) is in compliance with
Section 3.2(e), upon the Closing, good and valid title to the Applicable Shares
shall pass to Purchaser, free and clear of all Encumbrances. The Applicable
Shares and the Common Shares subject to the Other Share Purchase Agreements are
all of the Covered Securities of the Company beneficially owned or otherwise
held, directly or indirectly, by any Lakewood Party.

 

5

--------------------------------------------------------------------------------


 

(e)                                  No Conflict.  The execution and delivery by
such Lakewood Party of this Agreement and the performance by such Lakewood Party
of its obligations hereunder and compliance by such Lakewood Party with all of
the provisions hereof and the consummation by Seller of the Transaction
(i) shall not conflict with, or result in a breach or violation of, or default
under, any Contract to which such Lakewood Party is a party, (ii) if such
Lakewood Party is an entity, shall not result in any violation or breach of any
provision of the organizational documents of such Lakewood Party and (iii) shall
not conflict with or result in any violation of any Law applicable to such
Lakewood Party or any of such Lakewood Party’s properties or assets, except with
respect to each of (i) and (iii), such conflicts, breaches, violations or
defaults as would not reasonably be expected to materially and adversely affect
the ability of such Lakewood Party to perform its obligations under this
Agreement.

 

(f)                                   Consents and Approvals.  No consent,
approval, Order, authorization, registration or qualification of or with any
Governmental Entity having jurisdiction over such Lakewood Party is required in
connection with the execution, delivery and performance by such Lakewood Party
of this Agreement or the consummation by Seller of the Transaction, except such
consents, approvals, Orders, authorizations, registration or qualification as
would not reasonably be expected to materially and adversely affect the ability
of such Lakewood Party to perform its obligations under this Agreement.

 

(g)                                  Legal Proceedings.  There are no legal,
governmental or regulatory Proceedings pending or, to the knowledge of such
Lakewood Party, threatened, against such Lakewood Party which, individually or
in the aggregate, if determined adversely to such Lakewood Party, would
reasonably be expected to materially and adversely affect the ability of such
Lakewood Party to perform its obligations under this Agreement.

 

(h)                                 Sophistication of Lakewood Parties.

 

(i)                                     Each Lakewood Party has such knowledge,
sophistication and experience in financial and business matters that such
Lakewood Party is capable of evaluating the merits and risks of its entering
into this Agreement and Seller consummating the Transaction.

 

(ii)                                  Each Lakewood Party has adequate
information concerning the business and financial condition of the Company to
make an informed decision regarding the sale of the Applicable Shares and has
independently and without reliance upon any Purchaser Party (as defined below)
made its own analysis and decision to sell (or cause Seller to sell) the
Applicable Shares.  Each Lakewood Party has relied solely on its own independent
investigation in valuing the Applicable Shares and determining to proceed (or
cause Seller to proceed) with the Transaction and this Agreement.  No Lakewood
Party has relied on any assertions made by Purchaser, any Affiliate of Purchaser
or any Person representing or acting on behalf of Purchaser or any Affiliate of
Purchaser (collectively, the “Purchaser Parties”) regarding the Company, the
Applicable Shares or the valuation thereof.  Each Lakewood Party has previously
undertaken such independent investigation of the Company as in its judgment is
appropriate to make an informed decision with respect to the Transaction
contemplated by this Agreement and has made its own decision to consummate (or
cause Seller to consummate) the

 

6

--------------------------------------------------------------------------------


 

Transaction contemplated by this Agreement based on its own independent review
and consultations with such investment, legal, tax, accounting and other
advisers as it has deemed necessary.

 

(iii)                               Each Lakewood Party understands and
acknowledges that, except as expressly otherwise set forth in Section 3.2, the
Purchaser Parties make no representation or warranty to it, express or implied,
with respect to the Company, the Applicable Shares, the Transaction or the
accuracy, completeness or adequacy of any publicly available information
regarding the Company or its Affiliates, nor shall any of the Purchaser Parties
be liable for any loss or damages of any kind resulting from the use of any
information (other than any liability of Purchaser solely as a result of a
material untruth or material inaccuracy of a representation or warranty of
Purchaser set forth in Section 3.2) supplied to Seller.  Each Lakewood Party
understands and acknowledges that the Purchaser Parties may possess material
non-public information regarding the Company and its Affiliates (collectively,
“Information”) not known to the Lakewood Parties that may impact the value of
the Applicable Shares and that the Purchaser Parties may not have disclosed such
Information to the Lakewood Parties.  Each Lakewood Party further acknowledges
and agrees that it does not wish to receive any of this Information and that
such Information might be material to Seller’s decision to sell the Applicable
Shares or otherwise materially adverse to the interest of one or more of the
Lakewood Parties. Accordingly, each Lakewood Party also acknowledges and agrees
that the Purchaser Parties shall have no obligation to disclose to Seller any of
the Information.  Each Lakewood Party waives and releases, to the fullest extent
permitted by Law, any and all claims and causes of action it has or may have
against the Purchaser Parties and their, controlling persons, officers,
directors, trustees, employees, representatives and agents, based upon, relating
to or arising out of the Transaction, including any claim or cause of action
based upon, relating to or arising out of nondisclosure of any of the
Information.

 

Section 3.2                                    Representations and Warranties of
Purchaser.  Purchaser represents and warrants to the Lakewood Parties:

 

(a)                                 Organization.  Purchaser is duly organized
and validly existing and is in good standing under the Laws of its jurisdiction
of organization or formation.

 

(b)                                 Power and Authority.  Purchaser has the
requisite power and authority to enter into, execute and deliver this Agreement
and to perform its obligations hereunder and has taken all necessary action
required for the due authorization, execution, delivery and performance by it of
this Agreement.

 

(c)                                  Execution and Delivery.  This Agreement has
been duly and validly executed and delivered by Purchaser and constitutes a
valid and binding obligation, enforceable against Purchaser in accordance with
its terms except as such enforceability may be limited by the Bankruptcy and
Equity Limitation.

 

(d)                                 No Conflict.  The execution and delivery by
Purchaser of this Agreement and the performance by Purchaser of its obligations
hereunder and compliance by Purchaser with

 

7

--------------------------------------------------------------------------------


 

all of the provisions hereof and the consummation of the Transaction (i) shall
not conflict with, or result in a breach or violation of, or default under, any
Contract to which Purchaser is a party, (ii) shall not result in any violation
or breach of any provisions of the organizational documents of Purchaser and
(iii) shall not conflict with or result in any violation of any Law applicable
to Purchaser or any of Purchaser’s properties or assets, except, with respect to
each of (i) and (iii), such conflicts, breaches, violations or defaults as would
not reasonably be expected to materially and adversely affect the ability of
Purchaser to perform its obligations under this Agreement.

 

(e)                                  Consents and Approvals.  No consent,
approval, Order, authorization, registration or qualification of or with any
Governmental Entity having jurisdiction over Purchaser is required in connection
with the execution and delivery by Purchaser of this Agreement or the
consummation of the Transaction, except such consents, approvals, Orders,
authorizations, registration or qualification as would not reasonably be
expected to materially and adversely affect the ability of Purchaser to perform
its obligations under this Agreement. Purchaser has received all consents,
approvals and authorizations from the Company necessary to acquire the
Applicable Shares and to otherwise consummate the Transaction.

 

(f)                                   Legal Proceedings.  There are no legal,
governmental or regulatory Proceedings pending or, to the knowledge of
Purchaser, threatened against Purchaser, which, individually or in the
aggregate, if determined adversely to Purchaser, would reasonably be expected to
materially and adversely affect the ability of Purchaser to perform its
obligations under this Agreement.

 

(g)                                  Sophistication of Purchaser.

 

(i)                                     Purchaser has such knowledge,
sophistication and experience in financial and business matters that Purchaser
is capable of evaluating the merits and risks of entering into this Agreement
and consummating the Transaction.

 

(ii)                                  Purchaser has adequate information
concerning the business and financial condition of the Company to make an
informed decision regarding the purchase of the Applicable Shares and has
independently and without reliance upon any Seller Party (as defined below) made
its own analysis and decision to purchase the Applicable Shares.  Purchaser has
relied solely on its own independent investigation in valuing the Applicable
Shares and determining to proceed with the Transaction. Purchaser has not relied
on any assertions made by Seller, any of its Affiliates or any Person
representing or acting on behalf of Seller or any of its Affiliates (the “Seller
Parties”) regarding the Company, the Applicable Shares or the valuation
thereof.  Purchaser has previously undertaken such independent investigation of
the Company as in its judgment is appropriate to make an informed decision with
respect to the Transaction contemplated by this Agreement, and Purchaser has
made its own decision to consummate the Transaction contemplated by this
Agreement based on its own independent review and consultations with such
investment, legal, tax, accounting and other advisers as it has deemed
necessary.

 

(iii)                               Purchaser understands and acknowledges that,
except as expressly otherwise set forth in Section 3.1, the Seller Parties make
no representation or warranty

 

8

--------------------------------------------------------------------------------


 

to it, express or implied, with respect to the Company, the Applicable Shares,
the Transaction or the accuracy, completeness or adequacy of any publicly
available information regarding the Company or its Affiliates, nor shall any of
the Seller Parties be liable for any loss or damages of any kind resulting from
the use of any information (other than as a result of a material untruth or
material inaccuracy of the representations and warranties set forth in
Section 3.1) supplied to Purchaser.

 

(h)                                 Investment Purpose.  Purchaser is acquiring
the Applicable Shares for Purchaser’s own account for investment purposes only
and not with a view to the distribution or resale thereof, in whole or in part,
and agrees that it will not transfer, or offer to transfer, all or any portion
of the Applicable Shares in any manner that would violate or cause Purchaser to
violate the Securities Act or any securities laws of the several states.

 

ARTICLE IV

 

ADDITIONAL AGREEMENTS

 

Section 4.1                                    Further Assurances.  In case at
any time following the Closing any further action is necessary to carry out the
purposes of this Agreement or to vest Purchaser with full title to the
Applicable Shares, each Party to this Agreement shall take all such necessary
action.

 

Section 4.2                                    Standstill.  During the period
beginning on the date of this Agreement and ending on the fiftieth (50th)
anniversary of such date (such period, the “Standstill Period”), each Lakewood
Party, without the prior written approval of Purchaser and of the board of
trustees or directors of the applicable Covered Company contained in a
resolution of such board, shall not, and shall cause each of their respective
officers, directors, employees, Affiliates and associates not to, take any of
the following actions, directly or indirectly, either alone or in concert with
one or more other Person(s):

 

(a)                                 (i) make, initiate, propose or in any way
participate or engage in, any “solicitation” (as such term is used in the proxy
rules promulgated under the Exchange Act) of any proxy, consent or other
authority to vote any Covered Securities, (ii) make, initiate, propose or in any
way encourage, cause or attempt to cause the making by any Person of, any
shareholder or stockholder nomination or other proposal (whether pursuant to
Rule 14a-8 promulgated under the Exchange Act or otherwise) or any other type of
shareholder or stockholder referendum (binding or non-binding) with respect to
any Covered Company, (iii) make, initiate, propose or in any way encourage,
cause or attempt to cause the making by any Person of a request for or related
to a request for a meeting or an action by written consent of shareholders or
stockholders of any Covered Company, (iv) encourage, advise, influence or seek
to advise or influence any Person with respect to the voting or consenting of
(or the withholding of authority of or abstention from voting or consenting) any
Covered Security, including by publicly announcing or disclosing how any
Lakewood Party or any other Person intends to vote or consent or cause to be
voted or consented any Covered Security on any matter, (v) grant any proxy,
consent or other authority to vote with respect to any matters (other than to
the named proxies included in a Covered Company’s proxy card) for any meeting or
action by written consent of shareholders or stockholders of a Covered Company
or (vi) serve or agree to serve as a nominee of any holder of Covered Securities
to stand for election as a trustee or director of any Covered Company;

 

9

--------------------------------------------------------------------------------


 

(b)                                 form, join or in any way participate in a
partnership, limited partnership, syndicate or other group, including without
limitation a group as defined under Section 13(d) of the Exchange Act with
respect to any Covered Security or otherwise support or participate in any
effort by a third party with respect to the matters set forth in this
Section 4.2, or deposit any Covered Security in a voting trust or subject any
Covered Security to any voting agreement or other arrangement of similar effect;

 

(c)                                  own, acquire, offer or propose to acquire,
or agree to acquire (whether by purchase, tender or exchange offer, through the
acquisition of control of another Person, by joining in a partnership, limited
partnership, syndicate or other group, including without limitation a group as
defined under Section 13(d) of the Exchange Act, or otherwise) any Covered
Security or Derivative Security or enter into any Contract for or with respect
to any Derivative Security;

 

(d)                                 effect, cause, seek to effect or cause,
propose (whether publicly or otherwise), participate in, make any public
statement with respect to or in any way support or assist any other Person to
effect, cause, seek to effect or cause, propose or participate in, any
(i) tender offer or exchange offer, merger, acquisition or other business
combination involving any Covered Company or any of its Affiliates, (ii) form of
business combination, acquisition or other similar transaction relating to a
material amount of assets of any Covered Company or any Covered Company
Securities, or (iii) form of restructuring, recapitalization or similar
transaction with respect to any Covered Company or any of its Affiliates;

 

(e)                                  control, influence or seek to control or
influence the management, board of directors or trustees (or analogous governing
body), policies, governance or affairs of any Covered Company, including by
seeking, proposing or supporting a request for a waiver of, or exemption or
similar action under, any provision of any organizational documents of any
Covered Company;

 

(f)                                   institute, solicit, assist or join, as a
party, any Proceeding against or involving any Covered Company or any of its
current or former directors, trustees, officers or agents in their capacity as
such (including derivative actions) other than to enforce the provisions of this
Agreement;

 

(g)                                  enter into any Contract with, or advise,
finance, assist or encourage, any other Person in connection with any of the
foregoing as to any Covered Company, or make any investment in or enter into any
Contract with, any other Person that engages, or offers or proposes to engage,
in any of the foregoing as to any Covered Company; provided, however, that the
Lakewood Parties may make an investment in a mutual fund or other collective
investment entity, other than a Covered Company, which owns Covered Securities
if their aggregate investment in such entity comprises less than five percent of
the voting power of the equity of such entity and the Lakewood Parties do not
influence or direct (or attempt to influence or direct) such entity’s ownership
or voting of any Covered Securities;

 

(h)                                 make any public statement or disclosures or
otherwise take, or solicit, cause or encourage others to take, any action
inconsistent with any of the foregoing;

 

10

--------------------------------------------------------------------------------


 

(i)                                     request or propose any amendment or
waiver, or consider the amendment or waiver of, any provision set forth in this
Section 4.2; or

 

(j)                                    either publicly or in any manner take any
action that would be reasonably likely to lead to or require public disclosure
of the types of matters set forth in this Section 4.2 by a Covered Company.

 

Section 4.3                                    Voting Agreement.  During the
Standstill Period, the Lakewood Parties shall cause with respect to all Covered
Securities that they or any of their Affiliates beneficially own, (a) as of the
record date for each meeting of shareholders or stockholders of the applicable
Covered Company, to be present for quorum purposes and to be voted at such
meeting or at any adjournment or postponement thereof in favor of all actions
recommended by the board of trustees or directors of such Covered Company in its
definitive proxy statement for such meeting, including for all of the trustees
or directors, as applicable, nominated by the board of trustees or directors of
such Covered Company for election at such meeting; and (b) as of the record date
for any proposed action by written consent, to consent to all actions
recommended by the board of trustees or directors of such Covered Company in its
definitive consent solicitation statement and to take no action with respect to
proposal not recommended by the board of trustees or directors.

 

Section 4.4                                    Release.

 

(a)                                 Release by the Lakewood Parties.  Each of
the Lakewood Parties, on its behalf and on behalf of any and all entities
controlled by it, voluntarily releases and forever discharges Purchaser, the
Company and their respective subsidiaries, and their respective directors,
officers, employees, managers, members, agents and representatives, and each of
their successors and assigns (the “Purchaser Releasees”) from, and covenants not
to sue or proceed against (or to encourage or induce any other Person to sue or
proceed against) any of the Purchaser Releasees on the basis of, any and all
claims, contentions, rights, debts, liabilities, demands, accounts, reckonings,
obligations, duties, promises, costs, expenses (including, but not limited to,
attorneys’ fees), liens, damages, losses, actions, and causes of action, of any
kind whatsoever (hereinafter referred to as “Claims”) whether due or owing in
the past, asserted or not, present or future and whether based upon contract,
tort, statute or any other legal or equitable theory of recovery, and whether
known or unknown, suspected or unsuspected, fixed or contingent, matured or
unmatured, with respect to, pertaining to, or arising from any matters, acts,
omissions, events, conduct or occurrences at any time prior to the date of this
Agreement, except with respect to any Claims arising under this Agreement or any
of the Other Share Purchase Agreements, which are specifically excluded from the
release provided in this Section 4.4(a).  Each of the Lakewood Parties
represents and warrants to and for the benefit of each of the Purchaser
Releasees that it has not transferred or assigned any such Claims to any other
person or entity.

 

(b)                                 Release by Purchaser.  Purchaser, on its
behalf and on behalf of its subsidiaries, voluntarily releases and forever
discharges the Lakewood Parties and their respective subsidiaries, and their
respective directors, officers, employees, managers, members, agents and
representatives, and each of their successors and assigns (the “Lakewood
Releasees”) from, and covenants not to sue or proceed against (or to encourage
or induce any other person or

 

11

--------------------------------------------------------------------------------


 

entity to sue or proceed against) any of the Lakewood Releasees on the basis of,
any and all Claims whether due or owing in the past, asserted or not, present or
future and whether based upon contract, tort, statute or any other legal or
equitable theory of recovery, and whether known or unknown, suspected or
unsuspected, fixed or contingent, matured or unmatured, with respect to,
pertaining to, or arising from any matters, acts, omissions, events, conduct or
occurrences at any time prior to the date of this Agreement, except with respect
to any Claims arising under this Agreement or any of the Other Share Purchase
Agreements, which are specifically excluded from this release provided in this
Section 4.4(b).  Purchaser represents and warrants to and for the benefit of
each of the Lakewood Releasees that it has not transferred or assigned any such
Claims to any other person or entity.

 

(c)                                  Release by the Company.  The Company, on
its behalf and on behalf of its subsidiaries, voluntarily releases and forever
discharges the Lakewood Parties and their respective subsidiaries, and their
respective directors, officers, employees, managers, members, agents and
representatives, and each of their successors and assigns (the “Lakewood
Releasees”) from, and covenants not to sue or proceed against (or to encourage
or induce any other person or entity to sue or proceed against) any of the
Lakewood Releasees on the basis of, any and all Claims whether due or owing in
the past, asserted or not, present or future and whether based upon contract,
tort, statute or any other legal or equitable theory of recovery, and whether
known or unknown, suspected or unsuspected, fixed or contingent, matured or
unmatured, with respect to, pertaining to, or arising from any matters, acts,
omissions, events, conduct or occurrences at any time prior to the date of this
Agreement, except with respect to any Claims arising under this Agreement or any
of the Other Share Purchase Agreements, which are specifically excluded from
this release provided in this Section 4.4(c).  The Company represents and
warrants to and for the benefit of each of the Lakewood Releasees that it has
not transferred or assigned any such Claims to any other person or entity.

 

Section 4.5                                    Non-Disparagement.  During the
Standstill Period, (a) each Lakewood Party shall not, and shall cause each of
their respective officers, directors, trustees, employees not to, directly or
indirectly make, or cause to be made, any statement or announcement to any third
party that relates to and constitutes an ad hominem attack on, that relates to
and otherwise disparages, or that harms the business reputation of, Purchaser,
the Company or any of their respective trustees, directors, officers or manager,
or any Person who has served as a trustee, director, officer or manager of a
Covered Company in the past, or who serves on or after the date of this
Agreement as a trustee, director, officer or manager of a Covered Company,
(b) Purchaser shall not, and shall cause its subsidiaries and each of its and
their respective officers, directors, trustees and employees not to, directly or
indirectly make, or cause to be made, any statement or announcement to any third
party that relates to and constitutes an ad hominem attack on, that relates to
and otherwise disparages, or that harms the business reputation of, any Lakewood
Party, or any of their respective directors, officers or managers, or any Person
who has served as a trustee, director, officer or manager of a Lakewood Party in
the past, or who serves on or after the date of this Agreement as a trustee,
director, officer or manager of a Lakewood Party and (c) the Company shall not,
and shall cause its subsidiaries and each of its and their respective officers,
directors, trustees and employees not to, directly or indirectly make, or cause
to be made, any statement or announcement to any third party that relates to and
constitutes an ad hominem attack on, that relates to and otherwise disparages,
or that harms the business reputation of, any Lakewood Party, or any of their
respective trustees, directors, officers or

 

12

--------------------------------------------------------------------------------


 

managers, or any Person who has served as a trustee, director, officer or
manager of a Lakewood Party in the past, or who serves on or after the date of
this Agreement as a trustee, director, officer or manager of a Lakewood Party,
including, without limitation, in respect of each of (a), (b) and (c): (i) in
any document or report filed with or furnished to the Securities and Exchange
Commission or any other Governmental Entity; (ii) in any communication to its
investors, (iii) in any press release, blog, website or other publicly available
format; or (iv) to any proxy advisory firm, institutional investor, analyst,
journalist or member of the media (including, in a television, radio, newspaper,
magazine or online interview).

 

Section 4.6                                    Withdrawal of Nomination.  Upon
the execution of this Agreement, Lakewood hereby agrees to submit to the Company
a letter in the form attached hereto as Exhibit A withdrawing the nomination of
William H. Lenehan for election as a Trustee of the Company.

 

ARTICLE V

 

CONDITIONS TO CLOSING

 

Section 5.1                                    Conditions to Each Party’s
Obligation to Consummate the Transaction.  The respective obligation of each
Party hereto to consummate the Transaction is subject to the satisfaction or
waiver of the following condition:

 

(a)                                 No Injunction.  No judgment, injunction,
decree or other legal restraint (each, an “Order”) prohibiting the consummation
of the Transaction shall have been issued by any Governmental Entity and be
continuing in effect, there shall be no pending Proceeding commenced by a
Governmental Entity seeking an Order that would prohibit the Transaction, and
the consummation of the Transaction shall not have been prohibited or rendered
illegal under any applicable Law.

 

Section 5.2                                    Conditions to Seller’s Obligation
to Consummate the Transaction.  The obligations of Seller to consummate the
Transaction are subject to the satisfaction or waiver of each of the following
conditions:

 

(a)                                 Representations and Warranties.  The
representations and warranties of Purchaser set forth in Section 3.2 shall be
true and correct in all material respects as of the Signing Date and as of the
Closing Date as if made on and as of the Closing Date (except to the extent that
any such representation and warranty expressly speaks as of an earlier date, in
which case such representation and warranty shall be true and correct as of such
earlier date).

 

(b)                                 Covenants.  Each of the covenants and
agreements of Purchaser contained in this Agreement that are to be performed at
or prior to the Closing shall have been duly performed in all material respects.

 

(c)                                  Sale of Other Shares.  Each condition to
the obligation of a seller under the Other Share Purchase Agreements to complete
the sale of Common Shares thereunder shall be satisfied or waived by such seller
and each purchaser under such Other Share Purchase Agreements shall have
confirmed that it stands ready, willing and able to complete the purchase of
Common Shares thereunder simultaneously with the Closing.

 

13

--------------------------------------------------------------------------------


 

Section 5.3                                    Conditions to Purchaser’s
Obligation to Consummate the Transaction.  The obligation of Purchaser to
consummate the Transaction is subject to the satisfaction or waiver of each of
the following conditions:

 

(a)                                 Representations and Warranties.  The
representations and warranties of each Lakewood Party set forth in Section 3.1
shall be true and correct in all material respects as of the Signing Date and as
of the Closing Date as if made on and as of the Closing Date (except to the
extent that any such representation and warranty expressly speaks as of an
earlier date, in which case such representation and warranty shall be true and
correct as of such earlier date).

 

(b)                                 Covenants.  Each of the covenants and
agreements of the Lakewood Parties contained in this Agreement that are to be
performed at or prior to the Closing shall have been duly performed in all
material respects.

 

(c)                                  Lakewood shall have delivered to the
Secretary of the Company the letter attached hereto as Exhibit A.

 

(d)                                 Purchase of Other Shares.  Each condition to
the obligation of a purchaser under the Other Share Purchase Agreements to
complete the purchase of Common Shares thereunder shall be satisfied or waived
by such purchaser and each seller under such Other Share Purchase Agreements
shall have confirmed that it stands ready, willing and able to complete the sale
of Common Shares thereunder simultaneously with the Closing.

 

ARTICLE VI

 

MISCELLANEOUS

 

Section 6.1                                    Notices.  All notices and other
communications in connection with this Agreement shall be in writing and shall
be considered given if given in the manner, and be deemed given at times, as
follows:  (i) on the date delivered, if personally delivered; (ii) on the day of
transmission if sent via facsimile transmission to the facsimile number given
below, and telephonic confirmation of receipt is obtained promptly after
completion of transmission; or (iii) on the next Business Day after being sent
by recognized overnight mail service specifying next business day delivery, in
each case with delivery charges pre-paid and addressed to the following
addresses:

 

(a)                                 If to a Lakewood Party:

 

c/o Lakewood Capital Management, LP

650 Madison Avenue, 25th Floor

New York, NY  10022

Attn:  Anthony Bozza
Facsimile:  (212) 584-2239

 

with a copy (which shall not constitute notice) to:

 

14

--------------------------------------------------------------------------------


 

Olshan Frome, Wolosky LLP

Park Avenue Tower

65 East 55th Street
New York, NY  10022
Attn:  Steve Wolosky

Andrew Freedman

Facsimile:  (212) 451-2222

 

(b)                                 If to Purchaser, to:

 

Government Properties Income Trust

Two Newton Place

255 Washington Street

Suite 300

Newton, MA  02458
Attn:  President

Facsimile:  (617) 219-1441

 

with a copy (which shall not constitute notice) to:

 

Sullivan & Worcester LLP

One Post Office Square

Boston, MA  02109

Attn:  Richard Teller

Facsimile:  (617) 338-2880

 

(c)                                  If to the Company, to:

 

Select Income REIT

Two Newton Place

255 Washington Street

Suite 300

Newton, MA  02458
Attn:  President

Facsimile:  (617) 796-8335

 

with a copy (which shall not constitute notice) to:

 

Saul Ewing LLP

500 East Pratt Street

Suite 800

Baltimore, MD  21202

Attn:  Eric G. Orlinsky

Facsimile:  (410) 332-8688

 

Section 6.2                                    Assignment; Third Party
Beneficiaries.  Neither this Agreement nor any of the rights, interests or
obligations under this Agreement may be assigned by any Party without the prior
written consent of each other Party. This Agreement (including the documents and

 

15

--------------------------------------------------------------------------------


 

instruments referred to in this Agreement) is not intended to and does not
confer upon any Person other than the Parties hereto any rights or remedies
under this Agreement, except that the Company and each Purchaser Party, Seller
Party, Purchaser Releasee, Lakewood Releasee that is not a signatory party
hereto is an intended third party beneficiary hereunder and shall have the full
right, power and authority to enforce the rights, agreements, benefits and
remedies granted to it or in its favor as a Covered Company, Purchaser Party or
Seller Party, as applicable, hereunder.

 

Section 6.3                                    Survival.  The Parties agree that
all covenants, agreements, representations and warranties made by the Parties
herein will survive the execution of this Agreement, the delivery to Purchaser
of the Applicable Shares and the payment therefor.

 

Section 6.4                                    Prior Negotiations; Entire
Agreement.  This Agreement (including the exhibits hereto and the documents and
instruments referred to in this Agreement) constitutes the entire agreement of
the Parties and supersedes all prior agreements, arrangements or understandings,
whether written or oral, between the Parties with respect to the subject matter
of this Agreement.

 

Section 6.5                                    Governing Law; Venue;
Arbitration.

 

(a)                                 Governing Law.  THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF MARYLAND
WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW.

 

(b)                                 Venue.  Each Party hereto agrees that it
shall bring any Proceeding in respect of any claim arising out of or related to
this Agreement or the Transaction exclusively in the courts of the State of
Maryland and the Federal courts of the United States, in each case, located in
the City of Baltimore (the “Chosen Courts”).  Solely in connection with claims
arising under this Agreement or the Transaction, each Party hereto irrevocably
and unconditionally (i) submits to the exclusive jurisdiction of the Chosen
Courts, (ii) agrees not to commence any such Proceeding except in such courts,
(iii) waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any such
Proceeding in the Chosen Courts, (iv) waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such Proceeding
and (v) agrees that service of process upon such Party in any such Proceeding
shall be effective if notice is given in accordance with Section 6.1 of this
Agreement. Nothing in this Agreement will affect the right of any Party to serve
process in any other manner permitted by Law.  Each of the Parties agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  EACH PARTY HERETO IRREVOCABLY WAIVES ANY AND ALL RIGHT TO
TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTION.  Notwithstanding anything herein to the contrary,
the Parties agree that this Section 6.5(b) shall not apply to any Proceeding
which is the subject of a demand for arbitration under Section 6.5(c).

 

16

--------------------------------------------------------------------------------


 

(c)                                  Arbitration.

 

(i)                                     Each Party hereby agrees that any
dispute, claim or controversies arising out of or related to this Agreement or
the Transaction (all of which are referred to as “Disputes”) shall, on the
demand of any party thereto, be resolved through binding and final arbitration
in accordance with the Commercial Arbitration Rules (the “Rules”) of the
American Arbitration Association (“AAA”) then in effect, except as those
Rules may be modified in this Section 6.5(c).

 

(ii)                                  There shall be three (3) arbitrators.  If
there are only two (2) parties to the Dispute, each party shall select one
arbitrator within fifteen (15) days after receipt by respondent of a copy of the
demand for arbitration.  Such arbitrators may be affiliated or interested
persons of such parties.  If there are more than two (2) parties to the Dispute,
all claimants, on the one hand, and all respondents, on the other hand, shall
each select, by the vote of a majority of the claimants or the respondents, as
the case may be, one arbitrator within fifteen (15) days after receipt of a
demand for arbitration. Such arbitrators may be affiliated or interested persons
of the claimants or the respondents, as the case may be.  If either a claimant
(or all claimants) or a respondent (or all respondents) fail to timely select an
arbitrator then the party (or parties) who has selected an arbitrator may
request AAA to provide a list of three (3) proposed arbitrators in accordance
with the Rules (each of whom shall be neutral, impartial and unaffiliated with
any party) and the party (or parties) that failed to timely appoint an
arbitrator shall have ten (10) days from the date AAA provides such list to
select one of the three arbitrators proposed by AAA.  If such party (or parties)
fail to select such arbitrator by such time, the party (or parties) who have
appointed the first (1st) arbitrator shall then have ten (10) days to select one
of the three (3) arbitrators proposed by AAA to be the second (2nd) arbitrator;
and if he/they should fail to select the second (2nd) arbitrator by such time,
AAA shall select, within fifteen (15) days thereafter, one (1) of the three
(3) arbitrators it had proposed as the second (2nd) arbitrator.  The two
(2) arbitrators so appointed shall jointly appoint the third and presiding
arbitrator (who shall be neutral, impartial and unaffiliated with any party)
within fifteen (15) days of the appointment of the second (2nd) arbitrator.  If
the third (3rd) arbitrator has not been appointed within the time limit
specified herein, then AAA shall provide a list of proposed arbitrators in
accordance with the Rules, and the arbitrator shall be appointed by AAA in
accordance with a listing, striking and ranking procedure, with each party
having a limited number of strikes, excluding strikes for cause.

 

(iii)                               The place of arbitration shall be Boston,
Massachusetts unless otherwise agreed by the parties.  There shall be only
limited documentary discovery of documents directly related to the issues in
dispute, as may be ordered by the arbitrators.

 

(iv)                              In rendering an award or decision (the
“Award”), the arbitrators shall be required to follow the Laws of the State of
Maryland.  Any arbitration proceedings or Award rendered hereunder and the
validity, effect and interpretation of this arbitration agreement shall be
governed by the Federal Arbitration Act, 9 U.S.C. §1 et seq.  The Award shall be
in writing and may, but shall not be required to briefly state the findings of
fact and conclusions of law on which it is based.  Any monetary award shall be
made and payable in United States Dollars free of any tax, deduction or offset. 
The party against which the Award assesses a monetary obligation shall pay that
obligation on or

 

17

--------------------------------------------------------------------------------


 

before the thirtieth (30th) day following the date of the Award or such other
date as the Award may provide.

 

(v)                                 Except as otherwise agreed by the parties
thereto, each party involved in a Dispute shall bear its own costs and expenses
(including attorneys’ fees), and the arbitrators shall not render an award that
would include shifting of any such costs or expenses (including attorneys’
fees).  Each party (or, if there are more than two (2) parties to the Dispute,
all claimants, on the one hand, and all respondents, on the other hand,
respectively) shall bear the costs and expenses of its (or their) selected
arbitrator and the parties (or, if there are more than two (2) parties to the
Dispute, all claimants, on the one hand, and all respondents, on the other hand)
shall equally bear the costs and expenses of the third (3rd) appointed
arbitrator.

 

(vi)                              An Award shall be final and binding upon the
parties thereto and shall be the sole and exclusive remedy between such parties
relating to the Dispute, including any claims, counterclaims, issues or
accounting presented to the arbitrators.  Judgment upon the Award may be entered
in any court having jurisdiction.  To the fullest extent permitted by Law, no
application or appeal to any court of competent jurisdiction may be made in
connection with any question of law arising in the course of arbitration or with
respect to any award made except for actions relating to enforcement of this
agreement to arbitrate or any arbitral award issued hereunder and except for
actions seeking interim or other provisional relief in aid of arbitration
proceedings in any court of competent jurisdiction.

 

Section 6.6                                    Severability.  If at any time
subsequent to the date hereof, any provision of this Agreement is determined by
any court or arbitrator of competent jurisdiction to be invalid, illegal or
unenforceable in any respect, such provision will be enforced to the maximum
extent possible given the intent of the Parties.  If such clause or provision
cannot be so enforced, such provision shall be stricken from this Agreement and
the remainder of this Agreement shall be enforced as if such invalid, illegal or
unenforceable clause or provision had (to the extent not enforceable) never been
contained in this Agreement.  Notwithstanding the forgoing, if the value of this
Agreement based upon the substantial benefit of the bargain for any Party is
materially impaired, which determination as made by the presiding court or
arbitrator of competent jurisdiction shall be binding, then the Parties agree to
substitute such provision(s) through good faith negotiations.

 

Section 6.7                                    Counterparts.  This Agreement may
be executed in any number of counterparts, all of which shall be considered one
and the same agreement and shall become effective when counterparts have been
signed by each of the Parties and delivered to the other Party (including via
facsimile or other electronic transmission), it being understood that each Party
need not sign the same counterpart.

 

Section 6.8                                    Expenses.  Each Party shall bear
its own expenses incurred or to be incurred in connection with the negotiation
and execution of this Agreement and each other agreement, document and
instrument contemplated by this Agreement and the consummation of the
Transaction.

 

18

--------------------------------------------------------------------------------


 

Section 6.9                                    Waivers and Amendments.  This
Agreement may be amended, modified, superseded, cancelled, renewed or extended,
and the terms and conditions of this Agreement may be waived, only by a written
instrument signed by the Parties or, in the case of a waiver, by the Party
waiving compliance.  No delay on the part of any Party in exercising any right,
power or privilege pursuant to this Agreement shall operate as a waiver thereof,
nor shall any waiver of the part of any Party of any right, power or privilege
pursuant to this Agreement, nor shall any single or partial exercise of any
right, power or privilege pursuant to this Agreement, preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
pursuant to this Agreement.  The rights and remedies provided pursuant to this
Agreement are cumulative and are not exclusive of any rights or remedies which
any Party otherwise may have at Law or in equity.

 

Section 6.10                             Certain Remedies.

 

(a)                                 Specific Performance.  The Parties agree
that irreparable damage would occur in the event that any of the provisions of
this Agreement or of any other agreement between them with respect to the
Transaction were not performed in accordance with their specific terms or were
otherwise breached. It is accordingly agreed that, in addition to any other
applicable remedies at Law or equity, the Parties and each intended third party
beneficiary of this Agreement shall be entitled to an injunction or injunctions,
without proof of damages, to prevent breaches of this Agreement or of any other
agreement between them with respect to the Transaction and to enforce
specifically the terms and provisions of this Agreement.

 

(b)                                 No Consequential Damages.  To the fullest
extent permitted by applicable Law, the Parties shall not assert, and hereby
waive, any claim or any such damages, whether or not accrued and whether or not
known or suspected to exist in its favor, against any other Party and its
respective Affiliates, members, members’ affiliates, officers, directors,
partners, trustees, employees, attorneys and agents on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) (whether or not the claim therefor is based on Contract, tort
or duty imposed by any applicable legal requirement) arising out of, in
connection with, or as a result of, this Agreement or of any other agreement
between them with respect to the Transaction.

 

[Signature Pages Follow]

 

19

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement is executed as of the day and year first
above written.

 

SELLER:

 

 

 

 

LAKEWOOD CAPITAL PARTNERS, LP

 

 

 

 

 

By:

/s/ Anthony T. Bozza

 

 

Name:

Anthony T. Bozza

 

 

Title:

Managing Member

 

 

 

 

 

 

LAKEWOOD CAPITAL MANAGEMENT:

 

 

 

 

 

 

LAKEWOOD CAPITAL MANAGEMENT, LP

 

 

 

 

 

By:

/s/ Anthony T. Bozza

 

 

Name:

Anthony T. Bozza

 

 

Title:

Managing Member

 

 

 

 

 

 

LAKEWOOD CAPITAL OFFSHORE:

 

 

 

 

 

 

LAKEWOOD CAPITAL OFFSHORE FUND, LTD.

 

 

 

 

 

By:

/s/ Anthony T. Bozza

 

 

Name:

Anthony T. Bozza

 

 

Title:

Managing Member

 

 

 

 

 

 

LAKEWOOD CAPITAL ADVISORS:

 

 

 

 

 

 

LAKEWOOD CAPITAL ADVISORS, LLC

 

 

 

 

 

By:

/s/ Anthony T. Bozza

 

 

Name:

Anthony T. Bozza

 

 

Title:

Managing Member

 

--------------------------------------------------------------------------------


 

LAKEWOOD CAPITAL GP:

 

 

 

 

 

 

LAKEWOOD CAPITAL MANAGEMENT (GP), LLC

 

 

 

 

 

By:

/s/ Anthony T. Bozza

 

 

Name:

Anthony T. Bozza

 

 

Title:

Managing Member

 

 

 

 

 

 

BOZZA HOLDINGS:

 

 

 

 

 

 

BOZZA JACKSON HOLDINGS, LLC

 

 

 

 

 

By:

/s/ Anthony T. Bozza

 

 

Name:

Anthony T. Bozza

 

 

Title:

Managing Member

 

 

 

 

 

 

BOZZA:

 

 

 

 

 

 

/s/ Anthony T. Bozza

 

ANTHONY T. BOZZA

 

 

 

 

JACKSON:

 

 

 

 

/s/ William L. Jackson

 

WILLIAM L. JACKSON

 

--------------------------------------------------------------------------------


 

PURCHASER:

 

 

 

 

GOVERNMENT PROPERTIES INCOME TRUST

 

 

 

 

 

By:

/s/ Mark L. Kleifges

 

 

Name:

Mark L. Kleifges

 

 

Title:

Treasurer and Chief Financial Officer

 

 

 

 

SOLELY IN RESPECT OF SECTION 4.4(c), SECTION 4.5(c) AND ARTICLE VI,

 

THE COMPANY:

 

 

 

 

SELECT INCOME REIT

 

 

 

 

 

By:

/s/ David M. Blackman

 

 

Name:

David M. Blackman

 

 

Title:

President and Chief Operating Officer

 

--------------------------------------------------------------------------------


 

EXHIBIT A

WITHDRAWAL OF NOMINATION

 

Attached.

 

--------------------------------------------------------------------------------


 

LAKEWOOD CAPITAL PARTNERS, LP

c/o Lakewood Capital Management, LP

650 Madison Avenue, 25th Floor

New York, New York 10022

 

February 28, 2015

 

Select Income REIT

Two Newton Place

255 Washington Street, Suite 300

Newton, Massachusetts 02458

Attn:               Jennifer B. Clark, Secretary

 

Re:                             Withdrawal of Shareholder Nomination of
Individual for Election as a Trustee of Select Income REIT

 

Dear Ms. Clark:

 

The undersigned hereby irrevocably and unconditionally withdraws its nomination
of William H. Lenehan (and any other person) for election to the Board of
Trustees of Select Income REIT, a Maryland real estate investment trust (“SIR”),
at the 2015 annual meeting of shareholders of SIR, or any other meeting of
shareholders of SIR held in lieu thereof, or any adjournment, postponement,
rescheduling or continuation thereof.

 

 

Very truly yours,

 

 

 

Lakewood Capital Partners, LP

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------